Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: a center bolt that enables longitudinal movement of the shaft with the rotor by turning of the center bolt, wherein the center bolt is supported by a lock plate in an operative position of the lock plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Boeing et al. (US 2012/0219244) discloses in Figs. 1-6 a housing cover 4 that is adjustable relative to a housing 3 in a transverse direction relative to a shaft 5 held by the housing cover 4 to adjust the level orientation of the shaft 5, wherein the housing cover 4 is adjusted by sliding the housing cover 4 in said transverse direction before screwing the bolts fastening the housing cover 4 to the housing 3.  In Fig. 6, one of the bolts 70 has a head with an “eccentric” shape such that rotating the bolt 70 in a relative slot in the housing cover 4 causes the housing cover 4 to slide relative to the housing 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753